Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 8, 14, and 20 have been amended. Claims 21 and 22 have been added.  Claims 1-22, as filed 11/01/2021, are examined herein. No new matter has been introduced by the amendments. 

Response to Arguments
Applicant' s arguments and amendments have been carefully considered.
Regarding the rejections under 35 USC 112, these are withdrawn in light of Applicant’s arguments and remarks. However, new rejections under 35 USC 112(a) and 35 USC 112(b) are made in light of claim amendments.
Regarding the rejection under 35 USC 101, Applicant argues (pages 9-11 of the Remarks dated 11/01/2021)  that the amended claims are not directed to a method of organizing human activity. This argument is not persuasive. The claims recite a financial transaction. 
Further regarding the rejection under 35 USC 101, Applicant argues (pages 11-15 of the Remarks dated 11/01/2021)  that the amended claims are directed to a practical application because they integrate the recited judicial exception into a practical application, the Examiner respectfully disagrees. Applicant asserts that because different account types interface with different systems in different manners, and the instant invention enables standard and non-standard card data to be exchanged at the same time.  (Specification Paragraph [0012]). However, what is asserted by Applicant is not an improvement to the functioning of a computer, or to any other technology or technical field, as specified under MPEP § 2106.05(a). What Applicant is asserting is, if anything, an improvement to the 
Regarding the rejection under 35 USC 103, Applicant argues (pages 15-19 of the Remarks) that the cited references do not teach or disclose every limitation of the amended claims. The examiner finds this argument to be moot in view of new grounds of rejection in regards to claims 1-22.

Claim Rejections - 35 USC § 101
Claim(s) 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a payment transaction process. 
Claim 1 is directed to the abstract idea of a “selecting an account for a financial transaction”, which is grouped under “organizing human activity… fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1  recites “receiving …a first message complying with a standard payment protocol, the first message including a request to process  a payment transaction, the request being associated with a standard payment card, communicating, …, with a plurality of payment cards via … for receiving payment information; processing, by the payment reader, a plurality of payment transactions based on the payment information; receiving,…, a first message complying with a standard payment protocol, the first message including a request to process the payment transaction, the request being associated with a standard payment card; receiving, …., a second message that does not comply with a standard payment protocol, the second message including a list of one or more non-standard payment card types; and identifying,…, from the list of one or more non-standard payment card types, a non-standard payment card; providing, …. via one or more 
Claims 8 and 14 recite similar abstract ideas and are rejected for similar reasons. 
This judicial exception is not integrated into a practical application because, when analyzed under step 2A prong 2 (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of claims 1, 8, and 14 such as “a near field communication (NFC) device, a payment reader, a payment device, a remote server”  represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement)  the acts of “selecting an account for a financial transaction”.  
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), claims 1, 8 and 14 not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using “selecting an account for a financial transaction” using computer technology (e.g. a payment reader, a payment device,  a server, memory, and a processing unit). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
The dependent claims recite additional features such as the type of transaction account or the type of communication protocol.  There are no additional technological elements. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the acts of selecting an account for a financial transaction.
Dependent claims 2-7, 9-13, and 15-22 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)). 
Hence,  the claims are not patent eligible. 

Claim Rejections - 35 USC § 112(a) and 112(b)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claim 22 recites “a wireless communication connection established by conductive coupling”. The claims at [0047] recite inductive coupling but are silent on conductive coupling. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-13 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 8 recite “communicating, by the payment reader, with a plurality of payment cards via near field communication (NFC) for receiving payment information” and further recite “receiving, by the payment reader from a payment device via NFC, a first message complying with a standard payment protocol, the first message including a request to process a payment transaction, the request being associated with a standard payment card”. It is not clear how these steps are carried out. First, a plurality of payment cards communicate with the payment reader (POS device) via NFC to provide payment information. Next, the payment device (cell phone) sends a message to the payment reader (POS device) via NFC. It is not clear when the communication between the cell phone and payment reader was established, or if the limitation of “communicating, by the payment reader, with a plurality of payment cards via near field communication (NFC) for receiving payment information” is carried out using the payment device. Claims 2-7, 9-13 and 21-22 stand rejected due to dependency. 
Claim 22 recites “wherein the receiving the first message is via a wireless communication connection established by conductive coupling when the payment device is placed within range of the payment reader, and wherein the receiving the second message is via the wireless communication connection.” Conductive coupling requires physical contact. It is not clear how a conductive coupling can be wireless.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 11-15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140114857 (Griggs) and US 20150186871 (Laracey).

Claims 1:  Griggs  teaches:
communicating, by the payment reader, with a plurality of payment cards via near field communication (NFC) for receiving payment information; ([0043-0044] “NFC”, FIG. 11, [0136])
processing, by the payment reader, a plurality of payment transactions based on the payment information; ([0146] “multiple stores”, [0137] “plurality of transaction initiation modes”)
receiving, by the payment reader from a payment device via NFC, a first message complying with a standard payment protocol, the first message including a request to process the payment transaction, the request being associated with a standard payment card; (FIG. 4A #324 “secure mobile NFC”; [0068])
Griggs teaches [0093] “any industry standard or non-standard data elements may be present in the authorization request message”, which is also taught by Laracey, below, using different terminology. Laracey further teaches: 
receiving, by the payment reader from the payment device via NFC, a second message that does not comply with a standard payment protocol, the second message including a list of one or more non-standard payment card types; (FIG. 1 #112; [0074] “NFC passthrough mode” [0079] “formatted differently”, [0082])
identifying, by the payment reader, from the list of one or more non-standard payment card types, a non-standard payment card;   ( FIG. 3 #306 “identify payment accounts”, [0055-0056], [0059], FIG. 5, FIG. 6)
providing, from the payment reader to a first remote server via one or more communications complying with a payment information standard, information authorizing payment of a first portion of the payment transaction based on the standard payment card; (FIG. 5, FIG. 11 #1101, [0078-0079],  [0082])
receiving, by the payment reader from the first remote server, approval of payment of the first portion of the payment transaction based on the standard payment card; and  ([0051]; FIG. 5 #516, 518, 520, 522)
providing, from the payment reader to a second remote server via one or more non-standard protocol communications, information authorizing payment of a second portion of the payment transaction based on the non-standard payment card; (FIG. 1 #116; [0074] “NFC passthrough mode” [0079] “formatted differently”, [0082])
receiving, by the payment reader from the second remote server, approval of payment of the second portion of the payment transaction based on the non-standard payment card.  ( FIG. 4 #412, #414)
The inventor is motivated, as of the filing date of the instant application,  to combine the financial transaction system of Griggs with the financial transaction system of Laracey including multiple accounts, because Laracey explicitly teaches [0012] the motivation of secure NFC transactions using devices without a secure element.  See MPEP 2143 (I)G. 

Claims 2 and 15. Griggs and Laracey teach: The method of claim 1, further comprising: 
Laracey further teaches:
processing the payment transaction, by the payment reader, based on the receipt of the approval of payment of the first portion of the payment transaction and the approval of payment of the second portion of the payment transaction.  ([0028-0029]; [0051]; FIG. 5 #516, #518, #520, and #522; [0125])

Claims 5, 11, and 18. Griggs and Laracey teach the method of claim 1, and Laracey further teaches:
wherein the non-standard payment card corresponds to a loyalty account or promotional account.  (FIG. 8A; [0056] “transaction management system … loyalty points”, [0078])

Claims 6 and 19. Griggs and Laracey teach the method of claim 1, and Laracey further teaches:
wherein the payment information standard comprises a Europay/Mastercard/Visa (EMV) standard.  ([0023])

Claims 7,13 and 20. Griggs and Laracey teach the method of claim 1, and Laracey further teaches:
transmitting, from the payment reader to the payment device, a request to notify a user that the non-standard payment card may be used for the payment transaction.  (FIG. 8A; [0095] ”information about the status of the available accounts”)

Claim 8. Griggs teaches: A method for a payment reader to process a payment transaction, the method comprising: 
communicating, by the payment reader, with a plurality of payment cards via near field communication (NFC) for receiving payment information; ([0043-0044] “NFC”, FIG. 11, [0136])
processing, by the payment reader, a plurality of payment transactions based on the information; ([0146] “multiple stores”, [0137] “plurality of transaction initiation modes”)
receiving, by the payment reader from a payment device via NFC, a first message complying with a standard payment protocol, the first message including a request to process the payment transaction, the request being associated with a standard payment card; (FIG. 4A #324 “secure mobile NFC”; [0068])
Griggs teaches [0093] “any industry standard or non-standard data elements may be present in the authorization request message”, which is also taught by Laracey, below, using different terminology. Laracey further teaches: 
receiving, by the payment reader from the payment device via NFC, a second message that does not comply with a standard payment protocol, the second message including a list of one or more non-standard payment card types; and (FIG. 1 #112; [0074] “NFC passthrough mode” [0079] “formatted differently”, [0082])
identifying, by the payment reader, from the list of one or more non-standard payment card types, a non-standard payment card; ( FIG. 3 #306 “identify payment accounts”, [0055-0056], [0059], FIG. 5, FIG. 6)
processing, by the payment reader, a first portion of the payment transaction based on the standard payment card and a second portion of the payment transaction based on the non-standard payment card.   (FIG. 1 #116; [0028];  [0074] “NFC passthrough mode”; [0079] “formatted differently”; [0082])
The inventor is motivated, as of the filing date of the instant application,  to combine the financial transaction system of Griggs with the financial transaction system of Laracey including multiple accounts, because Laracey explicitly teaches [0012] the motivation of secure NFC transactions using devices without a secure element.  See MPEP 2143 (I)G. 

Claims 12 and 17 and Laracey teach the method of claim 8, and Laracey further teaches:
wherein the identifying of the non-standard payment card comprises: obtaining, by the payment reader, a list of one or more background payment card types; ([0028]
and identifying, by the payment reader, from the list, a background payment card, wherein the second payment account corresponds to the background payment card.   ([0056])

Claim 14, Griggs teaches: A near field communication (NFC) device for processing a payment transaction, the device comprising: 
a memory having instructions stored thereon; (Griggs [0051-0052] “access device”, “client computer”, [0066], FIG. 11, [0136])
at least one processor coupled to the memory, wherein at least one processor executes the instructions to: communicate with a payment device using NFC; (Griggs [0043-0044] “NFC”, FIG. 11, [0136])
receive, from  the payment device via NFC, a request to process the payment transaction, the request being associated with a first payment account; (Griggs FIG. 4A #324 “secure mobile NFC”; [0068])
Griggs teaches [0093] “any industry standard or non-standard data elements may be present in the authorization request message”, which is also taught by Laracey, below, using different terminology. Laracey further teaches: 
identify, based on information for the payment transaction received from the payment device via NFC, a second payment account; (FIG. 3 #306 “identify payment accounts”, [0055-0056], [0059], FIG. 5, FIG. 6)
provide, to a first remote server via one or more communications complying with a payment information standard, information authorizing payment of a first portion of the payment transaction based on the first payment account; (FIG. 5, FIG. 11 #1101, [0078-0079],  [0082])
provide, to a second remote server via one or more non-standard protocol communications, information authorizing payment of a second portion of the payment transaction based on the second payment account; (FIG. 1 #116; [0074] “NFC passthrough mode” [0079] “formatted differently”, [0082])
receive, from the first remote server, approval of payment of the first portion of the payment transaction based on the first payment account; and ( [0051]; FIG. 5 #516, 518, 520, 522)
receive, from the second remote server, approval of payment of the second portion of the payment transaction based on the second payment account. (FIG. 4 #412, #414)
 The inventor is motivated, as of the filing date of the instant application,  to combine the financial transaction system of Griggs with the financial transaction system of Laracey including multiple accounts, because Laracey explicitly teaches [0012] the motivation of secure NFC transactions using devices without a secure element.  See MPEP 2143 (I) G. 

Claim 21. Griggs and Laracey teach the method of claim 8, and Laracey further teaches:
providing, to a first remote server associated with the standard payment card, information authorizing payment of the first portion of the payment transaction; and providing, to a second remote server associated with the non-standard payment card, information authorizing payment of the second portion of the payment transaction. ([0078-0082] “merchant payment switch”, “routing decisions”, FIG. 2 “transaction management system” and “payment processing”)

Claims 3, 4, 9, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140114857 (Griggs) and US 20150186871 (Laracey) in view of US 20170178133 (Griffin).

Claims 3, 9,  and 16. Griggs and Laracey teach the method of claim 1. Griggs and Laracey do not explicitly teach, but Griffin does teach:
wherein the one or more non-standard protocol communications use a background communication protocol.   ([0029])
The inventor is motivated, as of the filing date of the instant application,  to combine the financial transaction system of Griggs and Laracey with the background communication including payment codes of Griffin, because Griffin explicitly teaches [0012] the motivation of secure NFC transactions using devices without a secure element.  See MPEP 2143 (I)G. 

Claims 4 and 10. Griggs and Laracey teach the method of claim 1.  Griggs and Laracey do not explicitly teach, but Griffin does teach:
wherein the non-standard payment card corresponds to a background payment account.   ([0029])

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140114857 (Griggs) and US 20150186871 (Laracey) in view of US 20140374489 (Cox). 

Claim 22. Griggs and Laracey teach the method of claim 8. Griggs and Laracey do not teach, but Cox does teach:
wherein the receiving the first message is via a wireless communication connection established by conductive coupling when the payment device is placed within range of the payment reader, and wherein the receiving the second message is via the wireless communication connection.  ([0039] “wireless reader … inductive coupling”; [0042] “conductive coupling”)
The inventor is motivated, as of the filing date of the instant application,  to combine the financial transaction system of Griggs and Laracey with the conductive or inductive coupling of Cox, because Cox  explicitly teaches [0005-0006] the motivation of extended battery life.  See MPEP 2143 (I)G. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c)  or 1.321(d)  may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/ patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/ patents/process/file/efs/guidance/ eTD-info-I.jsp.
Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of co-pending Application No. 15581972 (US 20180315038). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited application teaches essentially the same series of steps. US  20180315038 teaches a method for establishing background communication with a payment device and carrying out a payment transaction. The broadest reasonable interpretation of claim 8 of the instant application includes the teachings of claim 1 of the cited application.  These both teach a payment transaction using two accounts. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
US 16/588964 – Claim 8
US 15/581972 – Claim 1 (07/08/2021)

monitoring, by the payment reader, for devices capable of exchanging information via background communication; receiving, at the payment reader, a request to process a payment transaction; establishing, by the payment reader, between a near field communication (NFC) interface of the payment reader and  an NFC interface of the payment device, first wireless communications with the payment device via  a background communication protocol, wherein the first wireless communications are background communications; 
communicating, by the payment reader, with a plurality of payment cards via near field communication (NFC) for receiving payment information
acquiring, by a first application of the payment device, identifying information for a background account based on the one or more background request messages; 
processing, by the payment reader, a plurality of payment transactions based on the information;
providing, by the payment reader via the first wireless communications, one or more background request messages to the payment device; 
 receiving, by the payment reader from a payment device, a first message complying with a standard payment protocol, the first message including a request to process the payment transaction, the request being associated with a standard payment card;
 establishing, by the payment reader, between the NFC interface of the payment reader and the NFC interface of the payment device, second wireless communications with the payment device via  a standard communication protocol different than the background communication protocol, wherein the second wireless communications are standard communications;
receiving, by the payment reader from the payment device, a second message that does not comply with a standard payment protocol, the second message including a list of one or more non-standard payment card types;
receiving, at the payment reader from the background application of the payment device via the first wireless communications, one or more background information messages including the identifying information for the background account;
  and identifying, by the payment reader, from the list of one or more non-standard payment card types, a non-standard payment card;
 receiving, at the payment reader from a second application of the payment device via the second wireless communications, one or more payment information messages including identifying information for a payment account, wherein the  background application runs in a background of the payment device to communicate the one or more background information messages while the second application is running in a foreground of the payment device; providing, by the payment reader to a payment service system, in connection with the payment transaction, both the identifying information for the payment account and the identifying information for the background account; and 
 processing, by the payment reader, a first portion of the payment transaction based on the standard payment card and a second portion of the payment transaction based on the non-standard payment card.
receiving, at the payment reader from the payment service system, approval of the payment transaction based on both the payment account and the background account.



	


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: (emphasis added)

US 20040098350 (Labrou) [0293] “The listing of the available accounts is updated in the background”
US 20140188733 (Granberry) [0036] “ BLE allows for constant passive scanning for Bluetooth peripherals. A suitable program or app on a user device can be set to run frequently in the background under a BLE protocol, always monitoring for a significant change in location and/or presence of an appropriate BLE peripheral at a merchant or vendor.”
US 20160034887 (Lee) [0238] “Then, the second terminal 100A sends a charging request to the payment server 500 through the payment application module executed in the background and identifies the account of the electronic wallet (SE) (S1204)”
US 20140114857 (Griggs) [0046] NFC [0093] FIG. 4B shows a table 460 illustrating a plurality of data elements 470 that correspond to particular transaction initiation modes, … may be sent along with an authorization request message, … The plurality of data elements 470 may represent any of the payment device information 410 (FIG. 4A), access device information 420 (FIG. 4A), and/or the transaction initiation channel information 430 (FIG. 4A), as well as other types of information. …. It can be appreciated that the plurality of data elements 470 are merely examples, and any industry standard or non-standard data elements may be present in the authorization request message. For example, another type of data element might be a biometric indicator to indicate that a user's biometric sample (e.g., a fingerprint) was captured by either the access device or the user's communication device.
US 20150081462 (Ozvat) [0328] …utilize non-standard and/or enhanced protocols above the physical layer. Additionally, by example, the corresponding payment intermediator portion 3646 running on the payment server(s) 1046 in PM system 120 and remote to POS terminal system 102 may provide intermediated, normative and/or virtualized interface facilities to POS system control software (not shown) running remotely on POS processor 1025 within POS terminal system 102. 
US 20150025956 (Beyer) FIG. 2 loyalty card. [0006] Currently, merchant offers and rewards that result in non-standard currency transactions are redeemed either manually, such as by entering paper certificates, or performed directly with the Point of Sale (POS) system of the merchant, for example crediting a line item in a transaction. … [0030] Yet another advantage of the systems and methods is the ability to process all non-standard (e.g. non-ISO currency) transactions on a host system with minimal POS impact through either existing ISO payment pathways or through an API. [0047] …the system 10 of payment for a transaction includes a processing engine 18 configured to receive (a) transaction data 19 including a transaction price 21, and (b) a unique identifier 13 from a merchant POS system 16. The system 10 further includes a database 20 in communication with the processing engine 18, wherein the database 20 includes a plurality of unique identifiers 13. 
US 20150186871 (Laracey) NFC mobile wallet processing [0032] split transaction. 
US 20160162882 (McClung) Digital money choice and eWallet selection “ influence the consumer to choose a particular eWallet and/or a particular digital money to effect a transaction, e.g., a sales or rental transaction or a transaction for services; and such methods in which a consumer's multi-card is used”
US 20160071115 (Oh) [0022] ECS system … includes wireless sensors 142. … the wireless sensors 142 may be positioned and tuned such that each wireless sensor 142 detects mobile devices 150 that are proximate its associated POS terminal 144 without detecting mobile devices 150 that are proximate other POS terminals 144. To this end, the wireless sensor 142 may be implemented using a variety of different standard or non-standard wireless protocols similar to those described in the IEEE 802.15.1 (Bluetooth), IEEE 802.11 (WiFi), and ISO/IEC 18092 (Near Field Communication (NFC)) standards.
US 20180204195 (Kang) claims priority to KR10-2017-0000669, dated 2017-01-03. 
US 10026076 (Kumar) mobile phone app for payment. (24) For example, a loyalty card account may be a closed loop loyalty card account.
US 10417635 (Aaron) 

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLAIRE A. RUTISER
Examiner
Art Unit 3692



/C.A.R./Examiner, Art Unit 3692                                                                                                                                                                                                        

/ERIC T WONG/Primary Examiner, Art Unit 3692